DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3. 	Claims 3 – 5, 8 and 12 – 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims disclose “OLAP context container.” Applicant’s disclosure in paragraphs [0024] states “user-specified data in the OLAP context container may determine that a cube schema preferentially selects one data source over another when a particular set of fields are requests.” Examiner will interpret the “OLAP context container” to mean “definitions of data domains.”
	Claims 3 – 5, 12, 15 and 18 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112

	Claim 8 is rejected under 35 U.S.C. 112b for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. There is no antecedent basis for “the respective data-source configuration”
Claim 9 is rejected under 35 U.S.C. 112b for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. There is no antecedent basis for “the data-source configuration”
Claim Rejection – 35 U.S.C. 102

4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




5. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.

	Claims 1 – 3 and 6 – 12, 15 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pasumansky et al. (United States Patent Number 20090228436),  hereinafter Pasumansky.
Regarding claim 1 Pasumansky teaches a system (the system [0028]) configured for generating (structuring [0014])  an online analytical processing (OLAP) cube, (multidimensional data cube [0041]) such as “OLAP cube”  the system (the system [0028]) comprising: one or more processors (one or more processors [0019]) configured by machine-readable instructions to: (computer readable instructions [0020])  receive a cube definition file; (These definitions may be received from a user or generated by the system, both of which are intended to be encompassed in the phrase "receiving a definition" [0028]) such as “cube definition file” access (data is received from a data source [0027])  and parse data (analyzing the data [0029])  of a data-source; (the data source is a database or multiple databases, such as a database cluster. generate a data-source property configuration (The data received form the data source may be aggregate data that indicates one or more properties or values associated with the various types of information in the data source. [0027]) such as “data-source property configuration”  for the data-source; (the data source is a database or multiple databases, such as a database cluster. In an embodiment of the present invention, the database is a relational database comprising both fact tables and dimension tables [0027]) determine each of respective parsed data (definition of measures; attributes; dimensions and data domains [0014]) from the data-source (the data source is a database or multiple databases, such as a database cluster. In an embodiment of the present invention, the database is a relational database comprising both fact tables and dimension tables [0027]) is a key,(identifier [0043]) such as “key”  attribute, (attribute [0029]) or measure (measures [0029]) ; and generate the OLAP cube (The resulting data structure may be a multidimensional data cube [0041]) such as “OLAP cube”  by combining (the date is structured [0041]) the cube definition file (These definitions may be received from a user or generated by the system, both of which are intended to be encompassed in the phrase "receiving a definition" [0028]) such as “cube definition file” and the data-source property configuration (The data received form the data source may be aggregate data that indicates one or more properties or values associated with the various types of such as “data-source property configuration”  for the determined parsed data (definition of measures; attributes; dimensions and data domains [0014]) from the data- source (the data source is a database or multiple databases, such as a database cluster. In an embodiment of the present invention, the database is a relational database comprising both fact tables and dimension tables [0027])
	
Regarding claim 2 Pasumansky teaches the system of claim 1.
Pasumansky further teaches wherein a plurality of data-sources (the data source is a database or multiple databases, such as a database cluster [0027]) are accessed (data is received [0027])  and parsed, (analyzing the data [0029])  and wherein the one or more processers (one or more processors [0019]) are further configured (designed  [0047]) by machine-readable instructions to: (computer readable instructions [0020])   generate a respective data-source property configuration (The data received from the data source may be aggregate data that indicates one or more properties or values associated with the various types of information in the data source. [0027]) such as “respective data-source property configuration”  for each of the plurality of data-sources; (the data source is a database or multiple databases, such as a database cluster [0027])  and generate (structuring [0014])  the OLAP cube(multidimensional data cube [0041]) such as “OLAP cube”   by combining (aggregating [0034]) the cube definition file such as “cube definition file” and the respective data-source property configuration (The data received form the data source may be aggregate data that indicates one or more properties or values associated with the various types of information in the data source. [0027]) such as “respective data-source property configuration”  for each of the plurality of data-sources (the data source is a database or multiple databases, such as a database cluster [0027])

Regarding claim 3 Pasumansky teaches  the system of claim 1.
Pasumansky further teaches , wherein the one or more processors (one or more processors [0019]) are further configured (designed [0047]) by machine-readable instructions to: (computer readable instructions [0020])    receive a query (receiving a query [0043]) comprising a cube identifier; (identifier for the cube (e.g. cube name) [0043]) retrieve objects (retrieve certain sets of data [0043])  from a data source (the data source is a database or multiple databases, such as a database cluster. In an embodiment of the present invention, the database is a relational database comprising both fact tables and dimension tables [0027]) associated with the cube identifier; (identifier for the cube (e.g. cube name) [0043]) generate an OLAP context container (definitions of data domains [0031]) such as “OLAP context container” based on the cube identifier (identifier for the cube (e.g. cube name) [0043]) provided in the query (receiving a query [0043]) by determining if a cached OLAP context container (cached data domain [0031]) such  as “cached OLAP context container” associated with the cube identifier (identifier for the cube (e.g. cube name) [0043]) is accessible; (whether the cached data domain is discarded or not [0039]) and respond to the query (processing of updates to partitions [0039])  based on the generated OLAP context container (definitions of data domains [0031]) such as “OLAP context container” and retrieved objects (results that satisfy the query instructions are retrieved [0046]) from the data source (the data source is a database or multiple databases, such as a database cluster. In an embodiment of the present invention, the database is a relational database comprising both fact tables and dimension tables [0027])

Regarding claim 6 Pasumansky teaches the system of claim 3.
Pasumansky further teaches wherein the data-source property configuration (The data received from the data source may be aggregate data that indicates one or more properties or values associated with the various types of information in the data source. [0027]) such as “data-source property configuration”  is generated at query time (during query execution [0034]) responsive to receiving the query (receiving a query [0043]) comprising the cube identifier (identifier for the cube (e.g. cube name) [0043])

Regarding claim 7 Pasumansky teaches  a method of generating an online analytical processing cube, (Fig. 2, method for creating a multidimensional data cube [0008]) executing on a computing device, (computing device [0014]) the method (Fig. 2 method [0008]) comprising: receiving a cube definition file; (These definitions may be received from a user or generated by the system, both of which are intended to be encompassed in the phrase "receiving a definition" [0028]) such as “cube definition file” accessing (data is received from a data source [0027])  and parsing data(analyzing the data [0029])   of a data-source; (the data source is a database or multiple databases, such as a database cluster. In an embodiment of the present invention, the database is a relational database comprising both fact tables and dimension tables [0027]) generating a data-source property configuration (The data received form the data source may be aggregate data that indicates one or more properties or values associated with the various types of information in the data source. [0027]) such as “data-source property configuration for the data-source(the data source is a database or multiple databases, such as a database cluster. In an embodiment of the present invention, the database is a relational database comprising both fact tables and dimension tables [0027])  using the cube definition file; (These definitions may be received from a user or generated by the system, both of which are intended to be encompassed in the phrase "receiving a definition" [0028]) such as “cube definition file” determining each of respective parsed data  (definition of measures; attributes; dimensions and data domains [0014]) from the data-source (the data source is a database or multiple databases, such as a database cluster. In an embodiment of the present invention, the database is a relational database comprising both fact tables and dimension tables [0027]) is a key, (identifier [0043]) such as “key”   attribute, (attribute [0029]) or measure; (measures [0029]) and generating the OLAP cube (The resulting data structure may be a multidimensional data cube [0041]) such as “OLAP cube”  by combining  (the date is structured [0041]) the cube definition file (These definitions may be received from a user or generated by the system, both of which are intended to be encompassed in the phrase "receiving a definition" [0028]) such as “cube definition file” and the data- source property configuration (The data received form the data source may be aggregate data that indicates one or more properties or values associated with the various types of information in the data source. [0027]) such as “data-source property configuration”  for the determined parsed data (definition of measures; attributes; dimensions and data domains [0014]) from the data-source (the data source is a database or multiple databases, such as a database cluster. In an embodiment of the present invention, the database is a relational database comprising both fact tables and dimension tables [0027])
Claim 10 corresponds to claim 7 and is rejected accordingly

Regarding claim 8 Pasumansky teaches the method of claim 7
Pasumansky further teaches  wherein a plurality of data-sources  (the data source is a database or multiple databases, such as a database cluster [0027]) are accessed (data is received [0027])  and parsed, (analyzing the data [0029])  further comprising using the cube definition file (These definitions may be received from a user or generated by the system, both of which are intended to be encompassed in the phrase "receiving a definition" [0028]) such as “cube definition file” to generate a respective OLAP context container (definitions of data domains [0031]) such as “OLAP context container” for each of the plurality of data-sources, (the data source is a database or multiple databases, such as a database cluster [0027]) and generating (structuring [0014])  the OLAP cube (multidimensional data cube [0041]) such as “OLAP cube”  by combining (the date is structured [0041]) the cube definition file (These definitions may be received from a user or generated by the system, both of which are intended to be encompassed in the phrase "receiving a definition" [0028]) such as “cube definition file” and the respective data-source configuration (The data received form the data source may be aggregate data that indicates one or more properties or values associated with the various types of information in the data source. [0027]) such as “data-source property configuration for each of the plurality of data-sources  (the data source is a database or multiple databases, such as a database cluster [0027])


Regarding claim 9 Pasumansky teaches  the method of claim 7
Pasumansky further teaches comprising receiving a query (receiving a query [0043]) comprising a cube identifier, (identifier for the cube (e.g. cube name) [0043])  wherein the data-source configuration (The data received form the data source may be aggregate data that indicates one or more properties or values associated with the various types of information in the data source. [0027]) such as “data-source property configuration is generated at query time (during query execution [0034]) responsive to receiving the query (receiving a query [0043]) comprising the cube identifier (identifier for the cube (e.g. cube name) [0043])

Regarding claim 11 Pasumansky teaches the computer-readable storage medium of claim 10
Pasumansky further teaches wherein a plurality of data-sources (the data source is a database or multiple databases, such as a database cluster [0027]) are accessed, (data is received [0027])  further comprising using the cube definition file (These definitions may be received from a user or generated by the system, both of which are intended to be encompassed in the phrase "receiving a definition" [0028]) such as “cube definition file” to generate (structuring [0014])  a respective data-source property configuration (The data received form the data source may be aggregate data that indicates one or more properties or values associated with the various types of such as “respective data-source property configuration”  for each of the plurality of data-sources, (the data source is a database or multiple databases, such as a database cluster [0027]) and generating (structuring [0014])  the OLAP cube (multidimensional data cube [0041]) such as “OLAP cube”  by combining (the date is structured [0041]) the cube definition (definition of the requested data [0043]) such as “cube definition” and the respective data- source property configuration (The data received form the data source may be aggregate data that indicates one or more properties or values associated with the various types of information in the data source. [0027]) such as “data-source property configuration”  for each of the plurality of data-sources (the data source is a database or multiple databases, such as a database cluster [0027])  

Regarding claim 12 Pasumansky teaches a system (the system [0028]) configured (designed [0047]) for operating a query system, (query strategies [0031]) such as “query system” the system(the system [0028])  comprising: one or more processors (one or more processors [0019]) configured by machine-readable instructions (computer readable instructions [0020])  to: receive a query (receiving a query [0043]) comprising a cube identifier; (identifier for the cube (e.g. cube name) [0043]) retrieve objects (retrieve certain sets of data [0043])  from a data-source  (the data source is a database or multiple databases, such as a database cluster. In an embodiment of the present associated with the cube identifier; (identifier for the cube (e.g. cube name) [0043]) generate an OLAP context container(definitions of data domains [0031]) such as “OLAP context container” based on the query (query [0043]) by determining if a cached OLAP context container  (cached data domain [0031]) such  as “cached OLAP context container” associated with the cube identifier (identifier for the cube (e.g. cube name) [0043]) is accessible; (whether the cached data domain is discarded or not [0039])  and respond to the query  (processing of updates to partitions [0039])  based on the generated OLAP context container (definitions of data domains [0031]) such as “OLAP context container” and retrieved objects (results that satisfy the query instructions are retrieved [0046]) from the data source(the data source is a database or multiple databases, such as a database cluster. In an embodiment of the present invention, the database is a relational database comprising both fact tables and dimension tables [0027]) 
Claims 15 and 18 correspond to claim 12 and are rejected accordingly


Claim Rejections – 35 U.S.C. §103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 4, 5, 13, 14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasumansky et al. (United States Patent Number 20090228436),  hereinafter Pasumansky, in view of Fayyad et al. (United States Patent Number 6633882), hereinafter referred to as Fayyad 
Regarding claim 4 Pasumansky teaches the system of claim 3.
Pasumansky further teaches wherein the cached OLAP context container  (cached data domain [0031]) such  as “cached OLAP context container” is updated (when data is updated [0039]) associated with the cube identifier (identifier for the cube (e.g. cube name) [0043]) for changes (new aggregations and caches [0039]) and updating (updating [0039]) the cached OLAP context container(cached data domain [0031]) such  as “cached OLAP context container”  whenever a cube definition such as “cube definition” of the data source (the data source is a database or multiple databases, such as a database cluster. In an embodiment of the present invention, the database is a relational database comprising both fact tables and dimension tables [0027]) has changed (new aggregations [0039]) 
	Pasumansky does not fully disclose by scanning the data source
	Fayyad teaches by scanning the data source (scan the entire database Col. 8 ln 14)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pasumansky to incorporate the teachings of Fayyad whereby   scanning the data source. By doing so integrals corresponding to sub-queries may be cached and reused. Fayyad Col. 17 ln 3 5 - 36

Regarding claim 5 Pasumansky in view of Fayyad teaches the system of claim 4, 
Pasumansky as modified further teaches wherein the cached OLAP context container (cached data domain [0031]) such  as “cached OLAP context container” is stored (stored [0014]) in an in- memory cache (cached partition [0015]) such as “in-memory cache” of a cube (multidimensional data cube [0014]), wherein the data source (the data source is a database or multiple databases, such as a database cluster. In an embodiment of the present invention, the database is a relational database comprising  associated with (associated with [0027]) the cube identifier (identifier for the cube (e.g. cube name) [0043]) comprises the cube (multidimensional data cube [0014])

Regarding claim 13 Pasumansky teaches the system of claim 12
Pasumansky further teaches wherein the cached OLAP context container (cached data domain [0031]) such  as “cached OLAP context container” is updated (when data is updated [0039]) associated with the cube identifier (identifier for the cube (e.g. cube name) [0043]) for changes; (new aggregations and caches [0039]) and wherein the cached OLAP context container (cached data domain [0031]) such  as “cached OLAP context container” is updated by updating (updating [0039]) the OLAP context container (definitions of data domains [0031]) such as “OLAP context container” whenever a cube definition (definition of the requested data [0043]) such as “cube definition” of the data-source(the data source is a database or multiple databases, such as a database cluster. In an embodiment of the present invention, the database is a relational database comprising both fact tables and dimension tables [0027])  has changed (new aggregations [0039])
Pasumansky does not fully disclose by scanning the data source
	Fayyad teaches by scanning the data source (scan the entire database Col. 8 ln 14)

Claims 16 and 19 correspond to claim 13 and are rejected accordingly

Regarding claim 14 Pasumansky in view of Fayyad teaches the system of claim 13
Pasumansky as modified further teaches wherein the cached OLAP context container (cached data domain [0031]) such  as “cached OLAP context container” is stored (stored [0014]) in an in- memory cache (cached partition [0015]) such as “in-memory cache of a cube, (multidimensional data cube [0014]), wherein the data-source (the data source is a database or multiple databases, such as a database cluster. In an embodiment of the present invention, the database is a relational database comprising both fact tables and dimension tables [0027]) associated with(associated with [0027])  the cube identifier (identifier for the cube (e.g. cube name) [0043]) comprises the cube (multidimensional data cube [0014])
Claims 17 and 20 correspond to claim 14 and are rejected accordingly.

Examiner's Request
8. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

9. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.

	Ramaiyer et al., (United States Patent Publication Number 20200026709) teaches in paragraph [0048] “OLAP systems can organize data in multiple dimensions allows searchers/users of the data set to conduct directed searches that traverse various dimensions to ultimately arrive at the result of interest”
	Alberg et al., (United States Patent Publication Number 20170116308) teaches in paragraph [0053], “The system can include a cube that stores a plurality of standard risk measures organized into different risk dimension hierarchies, and a pluggable calculation engine executing a plurality of scripts to dynamically operate on any value in the cube.”
	Plattner et al., (United States Patent Publication Number 20090240663) teaches in paragraph [0038], “OLAP systems, in contrast, organize data according to the dimensional model, using for example the star or snowflake schema. The reason for this is mainly the wish to achieve the best query performance. Since OLAP systems are read-only, denormalized data storage is permissible as data consistency is less important than in OLTP systems”

	Demonsant et al., (United States Patent Publication Number 20160378842) teaches in paragraph [0019], “enhancements that allow more efficient and effective management of multi-dimensional data”
	Vivalda et al., (United States Patent Publication Number 20160103903) teaches in paragraph [0006], “facilitating collaboration between users of a plurality of user terminals around a data measure mapped to a multi-dimensional data model”
	Gerweck et al., (United States Patent Publication Number 20160335318) teaches in paragraph [0007], “dynamic aggregate generation and updating for high performance querying of large datasets,” paragraph [0033], “In an exemplary embodiment, the database statements 104 can be configured to operate on a virtual multidimensional data model 124 and/or some representation of the virtual multidimensional data model 124. Specifically, the virtual multidimensional data model 124 comprises one or more logical representations (e.g., virtual cubes) of the subject database 118 that can be 
	Snyder et al., (United States Patent Number 11176175) teaches “Dimensional data provides additional insights when analyzed along the different dimensions. Since the value provided by the system is insight into the data, premature compression of dimensions results in less insight. A dataset should specify which fields are `dimensions`, enabling the presentation layer to automatically enable different views of the data predicated on the available dimensions.” Col. 11 ln 57 – 64
	Niemi et al., “Constructing OLAP Cubes based on Queries” teaches in Page 10
 “i. The data warehouse is presented as a general base cube to the user.
ii. The user constructs queries using the general data cube.
iii. The system constructs an OLAP cube that corresponds to user’s queries. The cube construction method is based on the use of functional dependency information.
iv. An OLAP cube will be shown to the user and it can be accepted, modified, or rejected. The modifications can be done by giving more queries or changing the cube directly, e.g. some attributes can be added or removed.
v. The system analyses the changes and informs the user about the goodness of the cube.”
10.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-

attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166